Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered December 6, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find the sentence was neither harsh nor excessive.
All of the remaining issues are unpreserved for appellate review and we decline to review them in the exercise of our *486interest of justice jurisdiction. Kooper, J. P., Sullivan, Lawrence and Ritter, JJ., concur.